Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 November 2019 and 12 May 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, US PG-Pub 2018/0188867, hereinafter Yeh, in view of Fu et al., US PG-Pub 2011/0085122, hereinafter Fu.
Regarding Claim 1, Yeh teaches a wiring structure (Fig. 1) for connecting a plurality of first electrical contacts (contact hole ch) to respective ones of a plurality of second electrical contacts (display pads 121-124 and touch pads 131-134), the plurality of second electrical contacts being arranged in a straight line over a second Fig. 1, and corresponding descriptions), the second span being less than the first span (Fig. 1, and corresponding descriptions), the wiring structure comprising: 
a plurality of first connection lines (data lines D1-D4) in a first wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers), wherein the plurality of first connection lines extend respectively from first ones of the plurality of first electrical contacts to first ones of the plurality of second electrical contacts and do not intersect each other (Fig. 1, and corresponding descriptions; [0057]); and 
a plurality of second connection lines (touch sensing lines S1-S4) in a second wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers), wherein the plurality of second connection lines extend respectively from second ones of the plurality of first electrical contacts to second ones of the plurality of second electrical contacts and do not intersect each other (Fig. 1, and corresponding descriptions; [0057]), 
wherein an orthographic projection of any one of the first connection lines onto a plane parallel to the first and second wiring layers does not intersect an orthographic projection of any one of the second connection lines onto the plane (Fig. 1, and corresponding descriptions; [0057]).
However, Yeh does not explicitly teach the plurality of first electrical contacts being arranged in a straight line over a first span.
Fu teaches the plurality of first electrical contacts being arranged in a straight line over a first span (Fu: Figs. 2 and 4, and corresponding descriptions, showing the first electrical contact points are in a straight line).
Fu: [0049]), thereby improving the overall quality of the transmission lines.
Regarding Claim 2, Yeh, as modified by Fu, teaches the wiring structure of claim 1, wherein the plurality of first connection lines and the plurality of second connection lines are arranged such that the first connection lines and the second connection lines alternate with each other when viewed from a direction perpendicular to the first and second wiring layers (Yeh: Fig. 1, and corresponding descriptions; [0057]).
Regarding Claim 3, Yeh, as modified by Fu, teaches the wiring structure of claim 2, wherein the first and second connection lines that alternate with each other are divided into a plurality of first groups configured to transfer a first type of signals and a plurality of second groups configured to transfer a second type of signals (Yeh: Fig. 1, and corresponding descriptions; [0057]), and the first groups and the second groups alternate with each other (Yeh: Fig. 1, and corresponding descriptions; [0057]).
Regarding Claim 4, Yeh, as modified by Fu, teaches the wiring structure of claim 3, wherein the plurality of first groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]), and 
wherein the plurality of second groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]
Regarding Claim 5, Yeh, as modified by Fu, teaches the wiring structure of claim 3, wherein the plurality of first groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]), and 
wherein the plurality of second groups each comprise a respective one of the first connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]).
Regarding Claim 6, Yeh, as modified by Fu, teaches the wiring structure of claim 1, wherein the first connection lines are different in quantity from the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057], [0059]).
Regarding Claim 7, Yeh, as modified by Fu, teaches the wiring structure of claim 1, wherein the first connection lines and the second connection lines comprise metal lines (Yeh: [0094]).
Regarding Claim 8, Yeh, as modified by Fu, teaches the wiring structure of claim 1, further comprising an insulating layer (Yeh: insulation layers INS1-INS4) between the first wiring layer and the second wiring layer (Yeh: 5K and 7A-7G, and corresponding descriptions).
Regarding Claim 16, Yeh, as modified by Fu, teaches the wiring structure of claim 3, wherein the plurality of first groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]), and 
wherein the plurality of second groups each comprise a respective one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]
Regarding Claim 9, Yeh teaches a method of manufacturing a wiring structure (Fig. 1) for connecting a plurality of first electrical contacts (contact hole ch) to respective ones of a plurality of second electrical contacts (display pads 121-124 and touch pads 131-134), the plurality of second electrical contacts being arranged in a straight line over a second span (Fig. 1, and corresponding descriptions), the second span being less than the first span (Fig. 1, and corresponding descriptions), the method comprising: 
forming in a first wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers) a plurality of first connection lines (data lines D1-D4) that extend respectively from first ones of the plurality of first electrical contacts to first ones of the plurality of second electrical contacts (Fig. 1, and corresponding descriptions; [0057]), wherein the first connection lines do not intersect each other (Fig. 1, and corresponding descriptions; [0057]); and 
forming in a second wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers) a plurality of second connection lines (touch sensing lines S1-S4) that extend respectively from second ones of the plurality of first electrical contacts to second ones of the plurality of second electrical contacts (Fig. 1, and corresponding descriptions; [0057]), wherein the second connection lines do not intersect each other (Fig. 1, and corresponding descriptions; [0057]), 
wherein an orthographic projection of any one of the first connection lines onto a plane parallel to the first and second wiring layers does not intersect an orthographic projection of any one of the second connection lines onto the plane (Fig. 1, and corresponding descriptions; [0057]).

Fu teaches the plurality of first electrical contacts being arranged in a straight line over a first span (Fu: Figs. 2 and 4, and corresponding descriptions, showing the first electrical contact points are in a straight line).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the layout taught by Fu into the device taught by Yeh in order to better control the signal strength (Fu: [0049]), thereby improving the overall quality of the transmission lines.
Regarding Claim 10, Yeh teaches a display device (in-cell touch display panel 100) comprising: 
a wiring structure (Fig. 1) for connecting a plurality of first electrical contacts (contact hole ch) to respective ones of a plurality of second electrical contacts (display pads 121-124 and touch pads 131-134), the plurality of second electrical contacts are arranged in a straight line over a second span (Fig. 1, and corresponding descriptions), the second span is less than the first span (Fig. 1, and corresponding descriptions), and the wiring structure comprises: 
a plurality of first connection lines (data lines D1-D4) in a first wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers), wherein the plurality of first connection lines extend respectively from first ones of the plurality of first electrical contacts to first ones of the plurality of second electrical contacts and do not intersect each other (Fig. 1, and corresponding descriptions; [0057]); and 
touch sensing lines S1-S4) in a second wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers), wherein the plurality of second connection lines extend respectively from second ones of the plurality of first electrical contacts to second ones of the plurality of second electrical contacts and do not intersect each other (Fig. 1, and corresponding descriptions; [0057]), 
wherein an orthographic projection of any one of the first connection lines onto a plane parallel to the first and second wiring layers does not intersect an orthographic projection of any one of the second connection lines onto the plane (Fig. 1, and corresponding descriptions; [0057]).
However, Yeh does not explicitly teach wherein the plurality of first electrical contacts being arranged in a straight line over a first span.
Fu teaches wherein the plurality of first electrical contacts being arranged in a straight line over a first span (Fu: Figs. 2 and 4, and corresponding descriptions, showing the first electrical contact points are in a straight line).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the layout taught by Fu into the device taught by Yeh in order to better control the signal strength (Fu: [0049]), thereby improving the overall quality of the transmission lines.
Regarding Claim 11, Yeh, as modified by Fu, teaches the display device of claim 10, further comprising: 
Yeh: in-cell touch display panel 100) comprising touch signal lines (Yeh: touch sensing lines S1-S4) and display signal lines (Yeh: data lines D1-D4); and 
a driver (Yeh: driving circuit 110) integrated with a touch driving circuit (Yeh: [0057]-[0058]) and a display driving circuit (Yeh: [0057]-[0058]), wherein the driver comprises a bonding area and a plurality of first pins and a plurality of second pins in the bonding area (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]), the first pins are configured to supply display signals (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]), the second pins are configured to supply touch signals (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]), and the first pins and the second pins are arranged in a straight line in the bonding area (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]), 
wherein the display signal lines are connected to the first pins via the wiring structure (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]), and 
wherein the touch signal lines are connected to the second pins via the wiring structure (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]).
Regarding Claim 12, Yeh, as modified by Fu, teaches the display device of claim 11, further comprising a glass substrate carrying the driver (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]).
Regarding Claim 13, Yeh, as modified by Fu, teaches the display device of claim 11, further comprising a thin film substrate carrying the driver (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]
Regarding Claim 14, Yeh, as modified by Fu, teaches the display device of claim 11, wherein the touch display panel comprises a self-capacitive touch display panel (Yeh: [0097]).
Regarding Claim 17, Yeh, as modified by Fu, teaches the display device of claim 10, wherein the plurality of first connection lines and the plurality of second connection lines are arranged such that the first connection lines and the second connection lines alternate with each other when viewed from a direction perpendicular to the first and second wiring layers (Yeh: Fig. 1, and corresponding descriptions; [0057]).
Regarding Claim 18, Yeh, as modified by Fu, teaches the display device of claim 17, wherein the first and second connection lines that alternate with each other are divided into a plurality of first groups configured to transfer a first type of signals (Yeh: Fig. 1, and corresponding descriptions; [0056]-[0057]) and a plurality of second groups configured to transfer a second type of signals (Yeh: Fig. 1, and corresponding descriptions; [0056]-[0057]), and the first groups and the second groups alternate with each other (Yeh: Fig. 1, and corresponding descriptions; [0057]).
Regarding Claim 19, Yeh, as modified by Fu, teaches the display device of claim 18, wherein the plurality of first groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]), and 
wherein the plurality of second groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]
Regarding Claim 20, Yeh, as modified by Fu, teaches the display device of claim 10, further comprising an insulating layer (Yeh: insulation layers INS1-INS4) between the first wiring layer and the second wiring layer (Yeh: 5K and 7A-7G, and corresponding descriptions).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh, as modified by Fu, as applied to claim 11 above, and further in view of Wang et al., US PG-Pub 2016/0370904, hereinafter Wang.
Regarding Claim 15, Yeh, as modified by Fu, teaches the display device of claim 11. However, Yeh, as modified by Fu, does not explicitly teach wherein the touch display panel comprises a mutual capacitive touch display panel.
Wang teaches wherein the touch display panel comprises a mutual capacitive touch display panel (Wang: [0027], [0041]-[0044]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the mutual capacitance taught by Wang into the device taught by Yeh, as modified by Fu, in order to provide an alternative driving method (Wang: [0041]), thereby providing a more accurate touch sensing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627